UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 07-7003



CHRISTOPHER JAMES FORDHAM,

                                                  Plaintiff - Appellant,

            versus


BOYD BENNETT; THEODIS BECK; DENNIS ROWLAND;
MICHAEL A. MUNNS; TARQUINTUS WALSER; NURSE
PLUMMER; DOUGLAS HARRIS; MCCOY, Correctional
Officer,

                                                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (5:06-ct-03126-FL)


Submitted:    January 15, 2008                  Decided:   April 10, 2008


Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.


Dismissed    by   unpublished   per   curiam   opinion.    Judge   Gregory
dissents.


Christopher James Fordham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Christopher James Fordham seeks to appeal the district

court’s order denying his motion under Fed. R. Civ. P. 60(b).   We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).   This appeal period is “mandatory

and jurisdictional.”   Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

          The district court’s order was entered on the docket on

May 9, 2007.   The notice of appeal was filed on June 29, 2007.*

Because Fordham failed to file a timely notice of appeal or obtain

an extension or reopening of the appeal period, we dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

          Judge Gregory would construe Fordham’s notice of appeal

as a motion for extension of time to file an appeal and would




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).

                               - 2 -
remand this case to the district court for a ruling on that motion.

Accordingly, he dissents from the dismissal of this appeal.



                                                         DISMISSED




                              - 3 -